61558: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61558


Short Caption:OXBOW CONSTR. VS. DIST. CT. (THE REGENT AT TOWN CENTRE HOMEOWNERS' ASSOC.) C/W 61941Classification:Original Proceeding - Civil - Mandamus/Prohibition


Consolidated:61558*, 61941Related Case(s):61941


Lower Court Case(s):Clark Co. - Eighth Judicial District - A630845Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:03/03/2014 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:03/03/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerOxbow Construction, LLCRobert C. Carlson, Jr.
							(Koeller Nebeker Carlson & Haluck, LLP/Las Vegas)
						Megan K. Dorsey
							(Koeller Nebeker Carlson & Haluck, LLP/Las Vegas)
						


Real Party in InterestThe Regent at Town Centre Homeowners' AssociationDaniel H. Clifford
							(Feinberg Grant Mayfield Kaneda & Litt, LLP)
						


RespondentAllan R. Earl


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-34365: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/24/2012Filing FeeE-Payment $250.00 from Megan K. Dorsey.


08/24/2012Petition/WritFiled Oxbow Construction, LLC's Petition for Writ of Mandamus or, In the Alternative, Writ of Prohibition.12-26788




08/24/2012AppendixFiled Appendix to Petition for Writ  - Volume 1.12-26789




08/24/2012AppendixFiled Appendix to Petition for Writ  - Volume 2.12-26790




08/24/2012AppendixFiled Appendix to Petition for Writ  - Volume 3.12-26791




08/24/2012AppendixFiled Appendix to Petition for Writ  - Volume 4.12-26792




08/24/2012Notice/IncomingFiled Proof of Service of Petition for Writ of Mandamus or, In the Alternative, Writ of Prohibition.12-26878




09/20/2012Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioner shall have 15 days from service of the answer to file and serve any reply.12-29781




10/19/2012Petition/WritFiled Answer to Petition for Writ Answer to Petition for Writ of Mandamus or Alternatively Writ of Prohibition12-33234




10/19/2012MotionFiled Motion for Judicial Notice, Volume 1.12-33232




10/19/2012Other Incoming DocumentFiled Supplement to Motion for Judicial Notice, Volume 2.12-33235




10/19/2012Other Incoming DocumentFiled Supplement toMotion for Judicial Notice, Volume 3.12-33238




10/19/2012Other Incoming DocumentFiled Supplement to Motion for Judicial Notice, Volume 4.12-33239




10/19/2012Other Incoming DocumentFiled Supplement to Motion for Judical Notice, Volume 5.12-33241




10/19/2012Other Incoming DocumentFiled Supplement to Motion for Judicial Notice, Volume 6.12-33242




10/19/2012Other Incoming DocumentFiled Supplement to Motion for Judicial Notice, Volume 7.12-33243




10/22/2012AppendixFiled Appendix for Answer to Petition for Writ Vol 1 (part 1).12-33324




10/22/2012AppendixFiled Appendix for Answer to Petition for Writ Vol 1 (part 2).12-33393




10/22/2012AppendixFiled Appendix for Answer to Petition for Writ Vol 2.12-33325




10/22/2012AppendixFiled Appendix for Answer to Petition for Writ Vol 3.12-33326




10/22/2012AppendixFiled Appendix for Answer to Petition for Writ Vol 4.12-33327




10/25/2012Petition/WritFiled Association's Supplement to Answer to Petition for Writ of Mandamus or Alternatively Writ of Prohibition.12-33838




10/30/2012MotionFiled Petitioner Oxbow Construction, LLC's Opposition to Real Party in Interest's Motion for Judicial Notice.12-34189




10/30/2012Notice/IncomingFiled Proof of Service of Petitioner Oxbow Construction, LLC's Opposition to Real Party in Interest's Motion for Judicial Notice.12-34287




10/30/2012MotionFiled Petitioner Oxbow Construction, LLC's Motion for Extension of Time to File Reply to Petition for Writ of Mandamus or Alternatively Writ of Prohibition Pursuant to NRAP 26(b)(1).12-34288




10/30/2012Notice/IncomingFiled Proof of Service of Petitioner Oxbow Construction, LLC's Motion for Extension of Time to File Reply to Petition for Writ of Mandamus or Alternatively Writ of Prohibition Pursuant to NRAP 26(b)(1).12-34316




10/31/2012MotionFiled Association's Reply to Oxbow's Objection to Association's Motion for Judicial Notice.12-34352




10/31/2012MotionFiled Association's Opposition to Oxbow's Motion for an Extension of Time to Reply to the Association's Answer to Writ of Mandamus.12-34353




10/31/2012MotionFiled Association's Motion for Consolidation. Case nos. 61558/61941.12-34384




11/05/2012MotionFiled Petitioner Oxbow Construction, LLC's Reply in Support of It's Motion for Extension of Time to File Reply to Petition for Writ of Mandamus or Alternatively Writ of Prohibition Pursuant to NRAP 26(b)(1).12-34869




11/06/2012Notice/IncomingFiled Proof of Service of Petitioner Oxbow Construction, LLC's Reply in Support of It's Motion for Extension of Time to File Reply to Petition for Writ of Mandamus or Alternatively Writ of Prohibition.12-35118




11/14/2012MotionFiled Oxbow Construction, LLC's Limited Response to The Regent at Town Center Homeowner's Association's Motion to Consolidate and Request for Extension of Time to File Answer to the Association's Petition.12-36021




11/14/2012Notice/IncomingFiled Proof of Service Petitioner Oxbow Construction, LLC'S Limited Response to the Regent at Town Center Homeowners' Association's Motion to Consolidate and Request for Extension of time to File Answer to the Association's Petition for Writ of Mandamus or Alternatively Writ of Prohibition.12-36082




11/26/2012MotionFiled Oxbow Construction, LLC's Motion for Extension of Time to File Answer to The Regent at Town Centre Homeowners Association's Petition for Writ of Mandamus or Alternatively Writ of Prohibition.12-37257




11/27/2012Notice/IncomingFiled Proof of Service of Petitioner Oxbow Construction, LLC's Motion for Extension of Time to File Answer to the Regent At Town Centre Homeowners' Association's Petition for Writ of Mandamus or Alternatively Writ of Prohibition Pursuant to NRAP 26(b)(1).12-37369




12/13/2012Notice/IncomingFiled Notice of Non-Opposition to Oxbow Construction, LLC's Motion for Extension of Time to File Answer to the Regent at Town Centre Homeowners' Association's Petition for Writ of Mandamus or Alternatively.12-39309




12/14/2012Notice/IncomingFiled Proof of Service of Notice of Non-Opposition to Oxbow Construction, LLC's Motion for Extension of Time to File Answer to the Regent at Town Centre Homeowners' Association's Petition for Writ of Mandamus or Alternatively Writ of Prohibition Pursuant to NRAP 26(b)(1).12-39609




12/21/2012Order/ProceduralFiled Order Granting Motion to Consolidate, Granting Motions for Extensions of Time, and Granting In Part Motion for Judicial Notice. Oxbow shall have 30 days to file its reply in Docket number 61558 and its answer in Docket No. 61941. The Association shall have 30 days from the date Oxbow's answer is served in Docket No. 61941 to file any reply. As for the Association's motion for judicial notice, Oxbow's opposition is not based on any argument that the Association has failed to mee the standard for judicial notice. Accordingly, we grant the motion in part, and take judicial notice of the respective sales dates of each residential unit, as set forth in the "Sale Date" column of Exhibit 1 of the Association's answer in Docket No. 61558. As for the Business Entity Information, Front Gate Properties, LLC, document filed with the Secretary of State's office, the Association has failed to sufficiently identify the facts that it wants the court to take judicial notice of. We therefore deny the motion in this respect and decline to take judicial notice of the Business Entity Information document. Nos. 61558/61941.12-40550




01/23/2013Petition/WritFiled Petitioner Oxbow Construction, LLC's Reply in Support of its Petition for Writ of Mandamus or Alternatively Writ of Prohibition. (Reply due in docket no. 61558) Nos. 61558/6194113-02375




01/23/2013AppendixFiled Petitioner Oxbow Construction, LLC's Appendix to Reply in Support of its Petition for Writ of Mandamus or Alternatively Writ of Prohibition. (Reply due in docket no. 61558) Nos. 61558/6194113-02376




01/23/2013Petition/WritFiled Real Party in Interest, Oxbow Construction, LLC's Answer to Petitioner's Petition for Writ of Mandamus or Alternatively Writ of Prohibition. (Answer due for 61941) Nos. 61558/61941.13-02378




01/23/2013AppendixFiled Real Party in Interest's Appendix to Answer to Petitioner's Petition for Writ of Mandamus or Alternatively Writ of Prohibition. (Answer due for 61941) Nos. 61558/61941.13-02379




01/24/2013Notice/IncomingFiled Proof of Service of Filed Petitioner Oxbow Construction, LLC's Reply in Support of its Petition for Writ of Mandamus or Alternatively Writ of Prohibition and Petitioner, Oxbow Construction, LLC's Appendix to Reply in Support of It's Petition for Writ of Mandamus or Alternatively Writ of Prohibition.13-02614




01/24/2013Notice/IncomingFiled Proof of Service of Filed Real Party in Interest, Oxbow Construction, LLC's Answer to the Regent at Town Centre Homeowners' Association's Petition for Writ of Mandamus or Alternatively Writ of Prohibition and Real Party in Interest Appendix to Answer to the Regent at Town Centre Homeowners' Association's Petition for Writ of Mandamus or Alternatively Writ of Prohibition.13-02615




02/21/2013Petition/WritFiled Association' Reply to Oxbow's Answer to the Association's Petition For Writ of Mandamus or Alternatively Writ of Prohibition. (Reply due 61941) Nos. 61558/6194113-05457




02/21/2013MotionFiled Association's Motion to File a Sur Reply to Oxbow's Reply to the Association's Answer to Oxbow's Petition for Writ of Mandamus or Alternatively Writ of Prohibition. (61558) Nos. 61558/6194113-05459




02/21/2013Petition/WritReceived Association's Sur Reply (61558). Nos. 61558/61941 (RETURNED UNFILED PER ORDER FILED 4/29/13)


02/21/2013MotionFiled Association's Motion to Strike Portions of Oxbow's Reply to the Assocition's Answer to the Petition for Writ of Mandamus or Alternatively Writ of Prohibition That Violate SCR 123. (61558) Nos. 61558/6194113-05462




02/21/2013MotionFiled Association's Motion to Strike Portions of Oxbow's Answer to the Petition for Writ of Mandamus or Alternatively Writ of Prohibition That Violate SCR 123. (61941) Nos. 61558/6194113-05463




02/27/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Petitioner Oxbow Construction, LLC shall have until March 11, 2013, to file and serve its oppositions to the three motions filed by real party in interest The Regent at Town Centre Homeowners' Association on February 21, 2013.  The three motions are:  1) Association's Motion to File a Sur Reply to Oxbow's Reply to the Association's Answer to Oxbow's Petition for Writ of Mandamus or Alternatively Writ of Prohibition;  2) Association's Motion to Strike Portions of Oxbow's Reply to the Association's Answer to the Petition for Writ of Mandamus or Alternatively Writ of Prohibition That Violate SCR 123; and 3) Association's Motion to Strike Portions of Oxbow's Answer to the Petition for Writ of Mandamus or Alternatively Writ of Prohibition That Violate SCR 123. Nos. 61558/61941.13-06094




03/12/2013MotionFiled Real Party in Interest, Oxbow Construction, LLC's Opposition to the Regent at Town Centre Homeowners Association's Motions to Strike Portions of Oxbow's (1) Reply to the Association's Answer to the Petition for Writ of Mandamus or Alternatively Writ of Prohibition;  and (2) Answer to the Petition for Writ of Mandamus or Alternatively Writ of Prohibition that Violate SCR 123. Nos. 61558/61941.13-07371




03/12/2013MotionFiled Real Party in Interest, Oxbow Construction, LLC's Opposition to Association's Motion to File Sur Reply to Oxbow's Reply to the Association's Answer to Oxbow's Petition for Writ of Mandamus or Alternatively Writ of Prohibition. Nos. 61558/61941.13-07376




03/12/2013Notice/IncomingFiled Proof of Service of Real Party in Interest, Oxbow Construction, LLC's Opposition to Association's Motion to File Sur Reply.13-07434




03/12/2013Notice/IncomingFiled Proof of Service of Real Party in Interst, Oxbow Construction, LLC's Opposition to the Regent at Town Centre Homeowners Assocition's Motion to Strike.13-07435




03/13/2013MotionFiled (Regent at Town Centre Homeowners') Association's Reply to Oxbow's Opposition to the Association's Motions to Strike.13-07562




04/29/2013Order/ProceduralFiled Order Granting Motions to Strike and Motion for Leave to File Sur-Reply. The clerk of this court shall strike page 3, lines 13 through 20, and page 6, line 11 through page 8, line 22 of Oxbow's reply in Docket No. 61558, filed on January 23, 2013, and page 17, line 8, through page 19, line 16 of Oxbow's answer in Docket No. 61941, filed on January 23, 2013. The clerk of this court shall therefore, return, unfiled, the proposed sur-reply provisionally received in this court in February 21, 2013. The Regent: Sur-reply due: 11 days. Nos. 61558/6194113-12466




05/07/2013Petition/WritFiled Association's Sur Reply Authorized By Order Dated April 29, 2013.13-13410




05/23/2013MotionFiled Oxbow Construction, LLC's Limited Objection to Association's Sur Reply. Nos. 61558/61941.13-15279




07/01/2013Order/ProceduralFiled Order Denying Motion to Strike. Oxbow Construction, LLC filed a limited opposition to The Regent at Town Center Homeowners' Association's sur-reply brief, which we construe as a motion to strike. Having considered the motion, we deny it. Nos. 61558/61941.13-19211




12/04/2013Order/Clerk'sFiled Order Re: Schedule Oral Argument. This matter will be scheduled for oral argument on the next available calendar. Nos. 61558/6194113-36403




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, March 3, 2014, @ 10:30 a.m. in Las Vegas for 30 minutes.  Nos. 61558/61941.14-03059




02/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.  Nos. 61558/61941.14-05076




03/03/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. Nos 61558/61941.


10/16/2014Opinion/DispositionalFiled Authored Opinion. 'Petitions denied." Before the Court En Banc. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 86. EN BANC Nos. 61558/6194114-34365




11/10/2014RemittiturIssued Notice in Lieu of Remittitur. Nos. 61558/61941.14-36962




11/10/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. Nos. 61558/61941.